

116 HR 8060 IH: Tele-Mental Health Improvement Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8060IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Trone (for himself and Mr. Riggleman) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require parity in the coverage of mental health and substance use disorder services provided to enrollees in private insurance plans, whether such services are provided in-person or through telehealth.1.Short titleThis Act may be cited as the Tele-Mental Health Improvement Act.2.FindingsCongress finds the following:(1)Prior to the COVID–19 pandemic, the United States faced a mental health crisis.(2)This mental health crisis touches all age groups. Suicide rates among individuals ages 10 through 24 increased by 56 percent from 2007 to 2017. More than 25 percent of college students have been diagnosed or treated by a professional for a mental health condition within the past year. Nearly one in five adults in the United States live with a mental illness. Suicide rates for all ages increased from 1999 to 2016.(3)The COVID–19 pandemic has resulted in large-scale economic hardship and long periods of social isolation for Americans.(4)In non-crisis conditions, a 1-point increase in unemployment correlates to a 1.3 percent increase in suicide rates. In April 2020, the unemployment rate increased from 4.4 percent to 14.7 percent.(5)Exposure to large-scale trauma like the current pandemic commonly results in negative emotional states, acute stress, physical health complaints, and poor sleep, particularly during the initial onset of the trauma.(6)People who receive practical and social support and resources soon after the initial onset of a trauma tend to have better outcomes.(7)There is an increased need for mental health services to be provided through telehealth platforms due to the necessity for social distancing.3.Coverage of telehealth mental health and substance use disorder services(a)In generalDuring the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, if a group health plan or group or individual health insurance coverage provides coverage of a mental health or substance use disorder service provided in-person, the group health plan or health insurance issuer offering such group or individual health insurance coverage—(1)shall provide coverage of the service provided through telehealth at the same rate as the coverage for the same service provided in-person;(2)shall ensure that providers not charge enrollees facility fees;(3)may not impose additional barriers on obtaining such coverage for such services through telehealth, compared to coverage for such services provided in-person, such as a prior authorization requirements, a requirement that the enrollee have a pre-existing relationship with the provider, a requirement that a provider be present with the enrollee during the provision of services, or any other financial requirement, treatment limitation, or utilization control policy or procedure;(4)shall provide notice to enrollees, informing such enrollees of how to access in-network telehealth mental health and substance use disorder services and the scope of their coverage; and(5)shall work with providers to ensure that telehealth services are provided to enrollees in compliance with, as applicable, the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2) or privacy guidelines promulgated and implemented by the Secretary of Health and Human Services during a public health emergency.(b)EnforcementThe provisions of subsection (a) shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable.(c)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction, or otherwise.(d)DefinitionsIn this section—(1)the terms group health plan, health insurance issuer, and health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg– 91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable; and(2)the term telehealth services has the meaning given such term in section 330I(a) of the Public Health Service Act (42 U.S.C. 254c–14(a)), and includes 2-way video communication, audio-only communication, and written information shared by phone or email.(e)Rule of constructionNothing in this section shall prevent the application of any State law that is not inconsistent with this section.(f)Report to CongressNot later than 180 days after the conclusion of the public health emergency described in subsection (a), the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives on the impacts the requirement under subsection (a) has on the use of both telehealth services and health services provided in-person.